DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 31, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims include “wherein the hollow fiber support…is thicker than the porous polymeric filter layer” to independent Claims 1, 16 & 20, changing the scope of the claimed invention, necessitating new grounds of rejection.
The Examiner has withdrawn the previous objections and 112 rejections made to the claims due to the amendments made.  New claim objections have been made as a result of the amended set of claims.
On pages 7-10, Applicant argues against the previous prior art rejections made on the claims.  The Examiner no longer uses the same prior art references, and has made a new prior art rejection with newly found prior art references due to the new change in scope of the claimed invention, necessitating new grounds of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the porous polymeric filter layer” on line 12 of the claim should be rewritten as “the filter layer” for consistency with earlier recitations of this limitation.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the limitation “the porous polymeric filter layer” on lines 1-2 of the claim should be rewritten as “the filter layer” for consistency with earlier recitations of this limitation.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “the porous polymeric filter layer” on line 1 of the claim should be rewritten as “the filter layer” for consistency with earlier recitations of this limitation.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the limitation “the porous polymeric filter layer” on line 13 of the claim should be rewritten as “the filter layer” for consistency with earlier recitations of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 13-15, 16, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Umehara et al., (“Umehara”, US 2015/0143995).
Claims 1-7, 9-11 & 13-15 are directed to a composite hollow fiber filter membrane, a product or device type invention group.
Regarding Claims 1-7, 9-11 & 13-15, Umehara discloses a composite hollow fiber filter membrane comprising: 
a polymeric, microporous, hollow fiber support comprising: 
an outer surface, 
an inner surface, 
a thickness extending between the outer surface and the inner surface, and micropores, (See paragraph [0013], [0014], [0016] & [0128]; The support is microporous, made of a polymer, and tubular, which is equivalent to hollow fiber.  Hollow fiber supports inherently have an outer and inner surface); and 
a porous polymeric filter layer comprising coagulated polymer contacting the outer surface, (See paragraphs [0032], [0041] & [0043]; The gutter layer and discriminating layer are intermixed up to 100% together comprising one layer that adheres/permeates into the support; and See paragraph [0089], [0091] & [0096]; The polymeric composition of the gutter layer/discriminating layer are applied in a flowable composition form to the support and then cured which the Examiner interprets as coagulated),
wherein the coagulated polymer is selected from the group consisting of polyimides, polyamides, polyamide-imides, and polysulfones, (See paragraph [0115]), and 
wherein the hollow fiber support (in the absence of the filter layer) has a thickness of from about 20 to 200 microns, (See paragraph [0029]; Umehara discloses a range of 50 to 400 microns, which overlaps/anticipates the claimed range from 50 to 200 microns), and is thicker than the porous polymeric filter layer, (See paragraph [0029], [0033] & [0111]; The maximum thickness recited of the gutter and discriminating layer and combined together, 900 nm and 400 nm, resulting in 1,300 nm, converting to 1.3 microns would be smaller than the smallest thickness recited of the support at 20 microns).
Additional Disclosures Included:
Claim 2: The composite membrane of claim 1, wherein the filter layer includes pores having an average pore size that is smaller than an average pore size of the micropores of the hollow fiber support, (See paragraphs [0019], [0101] & [0110]; A recited pore size range of the support is 0.01 to 1 microns, which is larger than the recited pore size ranges of the gutter/discriminating layer).
Claim 3: The composite membrane of claim 1, wherein the hollow fiber support has an average pore size of less than 10 microns, (See paragraph [0019], A recited pore size range of the support is 0.01 to 1 microns, which falls within and anticipates this portion of the range claimed).
Claim 4: The composite membrane of claim 3, wherein the filter layer has an average pore size in a range from 1 nanometer to 8 microns, (See paragraphs [0041], [0101] & [0110]; The discriminating layer has a pore size range of 2 or less nanometers and the gutter layer has a pore size range of 1 nanometer or less.  Assuming intermixing of both layers at 100%, the average pore size would have to fall between the two ranges, 2 to 1 nanometers or less, anticipating the claimed range somewhere between from 1 to 2 nanometers).
Claim 5: The composite membrane of claim 1, wherein the hollow fiber support (in the absence of the filter layer) has a thickness in a range from 30 to 150 microns, (See paragraph [0029]; Umehara discloses a range of 50 to 400 microns, which overlaps/anticipates the claimed range from 50 to 150 microns).
Claim 6: The composite membrane of claim 1, wherein the hollow fiber support comprises polyolefin or nylon, (See paragraph [0014]; polyamide, polyethylene, polypropylene).
Claim 7: The composite membrane of claim 1, wherein the filter layer penetrates the thickness of the hollow fiber support to a depth of not greater than 2 microns, (See paragraph [0033] & [0034]; The gutter layer is present in the support from 10% to 350% of its overall thickness outside of the support.  At minimum, 10% of 10 nm would be 0.1 nm and at maximum, 350% of 900 nm would be 3,150 nm or 3.15 microns.  Such a range would anticipate the claimed range from 0.1 nm to 2 microns).
Claim 9: The composite membrane of claim 1, wherein the filter layer comprises polymer that is soluble in solvent selected from the group consisting of n-methyl pyrrolidone (NMP), dimethylformamide (DMF), dimethylacetamide (DMAc), and combinations thereof, (See paragraph [0114]).
Claim 10: The composite membrane of claim 1, wherein the filter layer is resistant to solvent selected from the group consisting of propylene glycol methyl ether (PGME), propylene glycol methylether acetate (PGMEA), and cyclohexanone, (See paragraph [0114]; The Examiner interprets that the filter layer polymer composition which is already disclosed and shared by Umehara as claimed in Claim 1 would inherently be capable of being resistant to the listed solvent).
Claim 11: The composite membrane of claim 1, wherein the coagulated polymer comprises polymer selected from the group consisting of polyimide and polyamide-imide, (See paragraph [0115]).
Claim 13: The composite membrane of claim 1, wherein the porous polymeric filter layer penetrates partially into the thickness of the hollow fiber support, (See paragraphs [0033] & [0034]).
Claim 14: The composite membrane of claim 1, wherein the porous polymeric filter layer penetrates substantially into the thickness of the hollow fiber support, (See paragraphs [0033] & [0034]).
Claim 15: The composite membrane of claim 1, wherein the filter layer includes pores having an average pore size that is larger than an average pore size of the micropores of the hollow fiber support, (See paragraph [0019], [0041], [0101] & [0110]; The discriminating layer has a pore size range of 2 or less nanometers and the gutter layer has a pore size range of 1 nanometer or less.  Assuming intermixing of both layers at 100%, the average pore size would be an average of the two ranges, 1 to 2 nanometers or less.  A disclosed pore size range of the support ranges from 0.001 microns to 10 microns, which at the lower end of the range, converts to 1 nanometer.  The ranges overlap from 1 nanometer to 2 nanometers in this example).
Claim 16 is directed to a method of preparing a composite hollow fiber filter membrane, a method of making a product type invention group.
Regarding Claim 16, Umehara discloses to a method of preparing a composite hollow fiber filter membrane comprising a polymeric, microporous, hollow fiber support, See paragraph [0013], [0016] & [0128]; The support is microporous and tubular which is equivalent to hollow fiber),  and a porous polymeric filter layer, (See paragraphs [0032], [0041] & [0043]; The gutter layer and discriminating layer are intermixed up to 100% together comprising one layer that adheres/permeates into the support), the method comprising: 
placing a polymer solution coating on an outer surface of the polymeric, microporous, hollow fiber support, (See paragraphs [0032], [0041] & [0043]; The gutter layer and discriminating layer are intermixed up to 100% together comprising one layer that adheres/permeates into the support on its outer surface), the polymer solution comprising a polymer selected from the group consisting of polyimides, polyamides, polyamide-imides, and polysulfones dissolved in solvent, (See paragraphs [0115] & [0014]), and 
contacting the polymer solution coating with coagulation solution to cause dissolved polymer of the polymer solution coating to form a layer of coagulated polymer on the outer surface, (See paragraphs [0086], [0088], [0091] & [0096]), the layer of coagulated polymer contacting the outer surface and penetrating partially into a thickness of the polymeric, microporous, hollow fiber support, (See paragraphs [0033] & [0034]), 
wherein the hollow fiber support (in the absence of the porous polymeric filter layer) has a thickness of from about 20 to 200 microns, (See paragraph [0029]; Umehara discloses a range of 50 to 400 microns, which overlaps/anticipates the claimed range from 50 to 200 microns), and is thicker than the porous polymeric filter layer, (See paragraph [0029], [0033] & [0111]; The maximum thickness recited of the gutter and discriminating layer and combined together, 900 nm and 400 nm, resulting in 1,300 nm, converting to 1.3 microns would be smaller than the smallest thickness recited of the support at 20 microns).
Additional Disclosures Included: 
Claim 19: The method of claim 16, wherein the coagulated polymer comprises polymer selected from the group consisting of polyimide and polyamide-imide, (See paragraph [0115]).
Claim 20 is directed to a filter, an apparatus or device type invention group.
Regarding Claim 20, Umehara discloses a filter comprising a composite hollow fiber filter membrane comprising: 
a polymeric, microporous, hollow fiber support comprising: 
an outer surface, 
an inner surface, 
a thickness extending between the outer surface and the inner surface, and micropores, (See paragraph [0013], [0014], [0016] & [0128]; The support is microporous, made of a polymer, and tubular, which is equivalent to hollow fiber.  Hollow fiber supports inherently have an outer and inner surface); and 
a porous polymeric filter layer comprising coagulated polymer contacting the outer surface, (See paragraphs [0032], [0041] & [0043]; The gutter layer and discriminating layer are intermixed up to 100% together comprising one layer that adheres/permeates into the support; and See paragraph [0089], [0091] & [0096]; The polymeric composition of the gutter layer/discriminating layer are applied in a flowable composition form to the support and then cured which the Examiner interprets as coagulated),
wherein the coagulated polymer is selected from the group consisting of polyimides, polyamides, polyamide-imides, and polysulfones, (See paragraph [0115]), and 
wherein the hollow fiber support (in the absence of the filter layer) has a thickness of from about 20 to 200 microns, (See paragraph [0029]; Umehara discloses a range of 50 to 400 microns, which overlaps/anticipates the claimed range from 50 to 200 microns), and is thicker than the porous polymeric filter layer, (See paragraph [0029], [0033] & [0111]; The maximum thickness recited of the gutter and discriminating layer and combined together, 900 nm and 400 nm, resulting in 1,300 nm, converting to 1.3 microns would be smaller than the smallest thickness recited of the support at 20 microns).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al., (“Umehara”, US 2015/0143995), in view of Avrillon, (US 5,633,039).
Claim 8 is directed to a composite hollow fiber filter membrane, a product or device type invention group.
Regarding Claim 8, Umehara discloses the composite membrane of claim 1, but does not explicitly disclose wherein the coagulated polymer is formed by immersion precipitation of filter layer polymer on the hollow fiber support.
Avrillon discloses a composite membrane, (See Abstract, Avrillon), wherein the coagulated polymer is formed by immersion precipitation of filter layer polymer on the hollow fiber support, (See column 4, lines 28-39 & lines 52-67, Avrillon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite membrane of Umehara by incorporating wherein the coagulated polymer is formed by immersion precipitation of filter layer polymer on the hollow fiber support as in Avrillon in order to “provide a method of manufacture of said rigid polyimide asymmetric membranes for gas separation”, (See column 1, lines 49-52, Avrillon), which “are sufficiently rigid to ensure high selectivities in gases”, (See column 2, lines 47-49, Avrillon), which are “particularly effective for decarbonizing natural gas”, (See column 1, lines 27-29, Avrillon).
Claims 17 & 18 are directed to a method of preparing a composite hollow fiber filter membrane, a method of making a product type invention group.
Regarding Claim 17, Umehara discloses the method of claim 16, but does not disclose further comprising, during placing: passing the polymeric, microporous, hollow fiber support through a central opening of an annular die, and passing the polymer solution through an annular opening of the annular die to place the polymer solution coating on the outer surface.
Avrillon discloses a method of preparing a hollow fiber membrane further comprising, during placing: passing the polymeric, microporous, hollow fiber support through a central opening of an annular die, and passing the polymer solution through an annular opening of the annular die to place the polymer solution coating on the outer surface, (See column 4, lines 1-14, lines 28-40, Avrillon; Two orifices in which a polymer solution is injected in a central circular orifice and also in an annular space surrounding the central circular orifice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Umehara by incorporating further comprising, during placing: passing the polymeric, microporous, hollow fiber support through a central opening of an annular die, and passing the polymer solution through an annular opening of the annular die to place the polymer solution coating on the outer surface as in Avrillon in order to “provide a method of manufacture of said rigid polyimide asymmetric membranes for gas separation”, (See column 1, lines 49-52, Avrillon), which “are sufficiently rigid to ensure high selectivities in gases”, (See column 2, lines 47-49, Avrillon), which are “particularly effective for decarbonizing natural gas”, (See column 1, lines 27-29, Avrillon).
Regarding Claim 18, Umehara discloses the method of claim 16, but does not disclose further comprising allowing for an amount of evaporation of the polymer solution coating before contacting the polymer solution coating with the coagulation solution.
Avrillon discloses a method of preparing a hollow fiber membrane f further comprising allowing for an amount of evaporation of the polymer solution coating before contacting the polymer solution coating with the coagulation solution, (See column 4, lines 28-68, Avrillon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Umehara by incorporating further comprising allowing for an amount of evaporation of the polymer solution coating before contacting the polymer solution coating with the coagulation solution as in Avrillon in order to “provide a method of manufacture of said rigid polyimide asymmetric membranes for gas separation”, (See column 1, lines 49-52, Avrillon), which “are sufficiently rigid to ensure high selectivities in gases”, (See column 2, lines 47-49, Avrillon), which are “particularly effective for decarbonizing natural gas”, (See column 1, lines 27-29, Avrillon).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al., (“Umehara”, US 2015/0143995), in view of Bonyadi, (US 2016/0256836).
Claim 12 is directed to a composite hollow fiber filter membrane, a product or device type invention group.
Regarding Claim 12, Umehara discloses the composite membrane of claim 1, wherein the composite membrane has a flux in a range from 20 to 8000 LMH/bar, (See paragraph [0026]; A gas flow rate through the membrane is measured as more than 1 L/min at 34 bar and over a sample area of 2.69 cm2.  Converting these values from 1 L/min to L/hr results in 60 L/hr divided by 34 bar which is 1.76 L/bar, and then converting 2.69cm2 to m2 results in 0.000269 m2, and dividing 1.76 L/bar by this value results in a flux greater than 6,543 LMH/bar which anticipates the claimed range from 6543 to 8000 LMH/bar), but does not explicitly disclose a bubble point in a range from 50-500 psi measured using ethoxy-nonafluorobutane (HFE 7200) at a temperature of 25 degrees Celsius.
Bonyadi discloses a membrane with a bubble point in a range from 50-500 psi measured using ethoxy-nonafluorobutane (HFE 7200) at a temperature of 25 degrees Celsius, (See paragraphs [0028] & [0029], Bonyadi; Bonyadi anticipates the claimed range from 50 to 200 psi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite membrane of Umehara by incorporating a bubble point in a range from 50-500 psi measured using ethoxy-nonafluorobutane (HFE 7200) at a temperature of 25 degrees Celsius as in Bonyadi in order to provide “strong, chemically inert and heat stable...membranes in the microporous range for removing particles and ions from liquids and fluids”,(See paragraph [0005], Bonyadi), yielding “nonsieving ion removal capability”, (See paragraph [0054], Bonyadi).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779